Action by plaintiff Elizabeth Horbert to recover damages for personal injuries and by her husband for medical expenses and loss of services. The amended complaint alleges that the personal injuries were sustained when said plaintiff caught her foot in a catch basin negligently constructed and maintained by defendant on a public sidewalk; and that thereafter a verified notice of claim was duly served upon defendant. It is not alleged that written notice of the defect had been given to defendant under subdivision 2 of section 215 of the Highway Law. Defendant appeals from an order denying its motion to dismiss the amended complaint for failure to state facts sufficient to constitute a cause of action. Order affirmed, with $10 costs and disbursements. Ho opinion. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.